99 U.S. 213 (____)
VANSANT
v.
GAS-LIGHT COMPANY.
Supreme Court of United States.

Mr. J. Hubley Ashton and Mr. Nathaniel Wilson in support of the motion.
Mr. Thomas J. Durant, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
No citation has been issued in this cause. A citation only becomes unnecessary when the appeal is allowed in open court *214 during the term at which the decree is rendered. This implies some action of the court while in open session, and, to be regular, should be entered on the minutes. Here, although an appeal bond was approved by the Chief Justice of the court and filed with the clerk during the term, it does not appear to have been done while the court was actually in session. So far as the record shows, it was the act of the Chief Justice alone out of court. The entry on the order-book is simply a direction to the clerk, by the solicitor of the appellant, to enter an appeal. It in no way indicates any action whatever either in or by the court.
Appeal dismissed.